NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with
                                     Fed. R. App. P. 32.1



               United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois  60604

                                  Submitted January 21, 2010
                                   Decided January 21, 2010

                                            Before

                              JOHN L. COFFEY, Circuit Judge

                              JOEL M. FLAUM, Circuit Judge

                              MICHAEL S. KANNE, Circuit Judge

No.  09‐3173

UNITED STATES OF AMERICA,                            Appeal from the United States District Court
     Plaintiff‐Appellee,                             for the Northern District of Indiana,
                                                     Hammond Division.
       v.
                                                     No. 2:05 cr 53
CHRISTOPHER ANFIELD,
     Defendant‐Appellant.                            Rudy Lozano,
                                                     Judge.

                                          O R D E R

       Christopher Anfield pleaded guilty in 2005 to possessing five or more grams of
cocaine base with intent to distribute.  See 21 U.S.C. § 841(a)(1).  After determining that he
was a career offender, see U.S.S.G. § 4B1.1, the district court sentenced him to 168 months’
imprisonment.

       Anfield moved in 2008 to have his prison term reduced to 140 months.  The
November 2007 amendments to U.S.S.G. § 2D1.1 reduced the base offense levels for most
crack cocaine offenses and had retroactive effect.  See U.S. SENTENCING GUIDELINES MANUAL,
supp. to app. C, amends. 706, 711; U.S.S.G. § 1B1.10(c).  Anfield argued that those
amendments gave the district court authority to adjust his sentence under 18 U.S.C.
No. 09‐3173                                                                                Page 2

§ 3582(c)(2), which permits a court to reduce a term of imprisonment that was “based on a
sentencing range that has subsequently been lowered by the Sentencing Commission.”

       In rejecting that contention, the district court ruled that Anfield’s guidelines range
was established by his status as a career offender—not by § 2D1.1—and thus § 3582(c)(2)
did not apply, because his prison term was not based on a sentencing range thereafter
lowered by the Commission.

       Anfield filed a notice of appeal, but his appointed lawyer has concluded that the
appeal is frivolous and moves to withdraw under Anders v. California, 386 U.S. 738 (1967). 
Anfield did not respond to counsel’s motion.  See CIR. R. 51(b).  We confine our review to
the potential issue identified in counsel’s facially adequate brief.  See United States v. Schuh,
289 F.3d 968, 973‐74 (7th Cir. 2002).

       Counsel considers arguing that the district court erred in concluding that it could not
reduce Anfield’s sentence under § 3582(c)(2).  But that provision is available only if the term
of imprisonment was based on a sentencing range that has since been lowered.  Anfield was
sentenced as a career offender, and the amendments to § 2D1.1 provide him no benefit.  See
United States v. Jackson, 573 F.3d 398, 399‐400 (7th Cir. 2009); United States v. Forman, 553 F.3d
585, 589‐90 (7th Cir. 2009).

       Accordingly, we GRANT counsel’s motion to withdraw and DISMISS the appeal.